                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Brenda Lee Ginn,                       )
                                       )
                    Plaintiff,         )
                                       )             Civil Action No. 6:17-cv-1675-TMC
       v.                              )
                                       )                           ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff Brenda Lee Ginn (“Ginn”) brought this action under 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claim for disability insurance benefits (“DIB”) under the Social Security Act (“SSA”).

(ECF No. 1). This matter is before the court for review of the Report and Recommendation

(“Report”) of the United States Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02(B)(2)(a), D.S.C. (ECF No. 22).1 The Report recommends affirming

the decision of the Commissioner to deny benefits. Id. at 18. Ginn timely filed objections to the

Report (ECF No. 27), and the Commissioner filed a reply to those objections (ECF No. 28). The

court adopts the Report and affirms the denial of benefits.



1
  The magistrate judge’s recommendation has no presumptive weight, and the responsibility for
making a final determination remains with the United States District Court. Mathews v. Weber,
423 U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report to which specific objection is made. The court may accept, reject, or modify,
in whole or in part, the recommendation made by the magistrate judge or recommit the matter with
instructions. See 28 U.S.C. § 636(b)(1).

                                                 1
                                           I. Background

       On January 30, 2013, Ginn filed an application for DIB, alleging a disability onset date of

January 1, 2013. (ECF No. 7-5 at 4). Ginn later amended the onset date to January 4, 2013. Id.

at 6. Her application was denied initially and on reconsideration. (ECF No. 7-4 at 5, 11). On

April 1, 2014, Ginn requested a review by an Administrative Law Judge (“ALJ”) (ECF No. 7-4 at

14), and a hearing was held before an ALJ on June 7, 2016 (ECF No. 7-2 at 38).

       On June 16, 2016, the ALJ denied Ginn’s claims, finding her not disabled under the SSA.

Id. at 21-32. The ALJ found that Ginn suffered from the following serious impairments: systemic

lupus erythematous, arthritis, hypertension, and diabetes mellitus. Id. at 26. However, the ALJ

concluded that the impairments did not meet or were not medically equal to the criteria for any of

the listed impairments. Id. at 28. The ALJ then assessed Ginn’s residual functional capacity

(“RFC”), id. at 29-31, finding that Ginn could perform “sedentary work” with certain limitations,

id. at 29. Finally, the ALJ found that Ginn was capable of performing her past relevant work as a

receptionist/bookkeeper. Id. at 31. Accordingly, the ALJ denied Ginn’s claims. Id. at 32.

       On April 24, 2017, the Appeals Council declined to review the ALJ’s decision. Id. 7-2 at

2. Ginn filed this action for judicial review on June 26, 2017. (ECF No. 1). In the Report, the

magistrate judge sets forth the relevant facts and legal standards, which are incorporated herein by

reference. (ECF No. 22). On October 5, 2018, Ginn timely filed objections to the Report, (ECF

No. 27), and on October 18, 2018, the Commissioner filed a reply to those objections (ECF No.

28). This matter is now ripe for review.

                                     II. Standard of Review

       The federal judiciary has a limited role in the administrative scheme established by the

SSA. Section 405(g) of the SSA provides that “the findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C.

§ 405(g). “Substantial evidence has been defined . . . as more than a scintilla, but less than a

preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard

precludes a de novo review of the factual circumstances that substitutes the court’s findings for

those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). Thus, in its review,

the court may not “undertake to re-weigh conflicting evidence, make credibility determinations,

or substitute [its] own judgment for that of the [Commissioner].” Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996).

       However, “[f]rom this it does not follow . . . that the findings of the administrative agency

are to be mechanically accepted. The statutorily granted right of review contemplates more than

an uncritical rubber stamping of the administrative agency.” Flack v. Cohen, 413 F.2d 278, 279

(4th Cir. 1969). Rather, “the courts must not abdicate their responsibility to give careful scrutiny

to the whole record to assure that there is a sound foundation for the [Commissioner’s] findings,

and that this conclusion is rational.” Vitek, 438 F.2d at 1157-58.

                                           III. Analysis

       The purpose of magistrate review is to conserve judicial resources. United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). This court is to conduct a de novo review of any

portion of the magistrate judge’s Report to which specific, written objections are made. See 28

U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which objection is made.”);

Fed.R.Civ.P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.” (emphasis added)). “A party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court.



                                                 3
Midgette, 478 F.3d at 621. “An ‘objection’ that does nothing more than state a disagreement with

a magistrate’s suggested resolution, or simply summarizes what has been presented before, is not

an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D.

Mich. 2004). Thus, a de novo review is wholly unnecessary for a district court to undertake when

a party seeks to rehash general arguments that were already addressed in a magistrate judge’s

report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see also Dandy v. Berryhill, 6:17-

cv-331-BHH, 2018 WL 4610757 (D.S.C. Sept. 26, 2018); Butler v. Berryhill, No. 4:16-cv-03209-

JMC, 2018 WL 1556188, at *1 n.3 (D.S.C. Mar. 30, 2018) (“The court does not need to conduct

a de novo review of objections presented in the form of ‘[complete statements] of arguments

already made, . . . as these objections never cite specific conclusions of the [report] that are

erroneous.’ ” (quoting Smith v. City of N. Charleston, 401 F. Supp. 2d 530, 533 (D.S.C. 2005)).

       In her objections, as pointed out by the Commissioner, Ginn simply repeats—verbatim—

the arguments she made in her opening brief. (ECF No. 28 at 1). Moreover, as the magistrate

judge recognized, Ginn also used the entire argument from her opening brief—verbatim—to reply

to the Commissioner’s response. (ECF 22 at 11). Ginn’s objections, therefore, simply repeat

verbatim for the third time the arguments presented in her opening brief, and they do not

specifically direct the court’s attention to any error in the Report.1 Therefore, the court is not

required to conduct a de novo review. Along with the record and the parties’ pleadings, the court

has carefully reviewed the Report for clear error. The court finds that the magistrate judge properly

addressed Ginn’s arguments and that the Report contains no clear error. Accordingly, the court

adopts the Report.




2
 The court notes that Ginn slightly altered the heading for her argument. This is a stylistic
change that has no bearing on the court’s analysis.
                                                 4
                                     IV. Conclusion

      After a thorough review of the record, the court adopts the Report (ECF No. 22) and the

Commissioner’s decision is AFFIRMED.

      IT IS SO ORDERED.


                                                        s/Timothy M. Cain
                                                        United States District Judge


March 1, 2019
Anderson, South Carolina




                                             5
